Citation Nr: 1747789	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  14-02 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

N. Brown, Associate Counsel


INTRODUCTION

The Veteran had active duty in the Marine Corps from November 2000 to June 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Jurisdiction of the case was subsequently transferred to the RO in Manchester, New Hampshire.

In August 2016, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ), and this case has been returned for appellate consideration. 

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board, for reasons explained below, regrets that it must once again remand this claim for additional development action. 

In August 2016, the Board found that a TDIU claim was part of the increased rating claim for posttraumatic stress disorder (PTSD) based on evidence that the Veteran had been fired from various jobs over the years for a variety of reasons, including trouble concentrating, not showing up at work, showing up drunk, and being violent with others.  This claim was remanded, with instructions to obtain from the Veteran a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and to provide a medical opinion on the effect of the Veteran's service-connected disabilities on his ability to obtain and maintain substantially gainful employment. 

In September 2016, the AOJ requested VA Form 21-8940 from the Veteran, but the record shows no evidence that it was ever received.  The Veteran was provided VA examinations in October 2016, where the examiner found that the Veteran's mental health problems keep him from being successful on the job, and that it appeared that his PTSD has been the major reason the Veteran has not been able to maintain gainful employment. 

Subsequently, in an August 2017 rating decision, the RO found that the Veteran was entitled to service connection with a 30 percent evaluation for irritable bowel syndrome (IBS) with chronic diarrhea.  The evidence also notes the Veteran's enrollment in a vocational rehabilitation program in 2017.  Upon remand, an addendum TDIU opinion should be obtained that takes his IBS disability and current program enrollment into consideration. 

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should provide the Veteran another opportunity to submit VA Form 21-8940.  

2. The AOJ should obtain an addendum opinion for the 
Veteran's TDIU claim.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.  The examiner should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity, to include his current enrollment in a vocational rehabilitation program. 

Specifically, the examiner should determine whether the Veteran's service-connected disabilities (PTSD with obsessive compulsive disorder and alcohol dependence, IBS with chronic diarrhea, right shoulder strain, right wrist strain, lower back strain, left knee patellofemoral pain syndrome, tinnitus, hemorrhoids, left shin scar, and scar, status post left forearm lipoma excision) render him unable to secure or follow a substantially gainful occupation.  

In providing the opinion, the examiner should describe the Veteran's employment history, and provide a full description of the effects, to include all associated limitations, of each of the Veteran's service-connected disabilities on his daily activities, to include his employability, taking into consideration his level of education, any special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities, and ascertain the combined impact of the Veteran's service-connected disabilities on his ability to work.

A written copy of the report should be associated with the claims folder. 

3. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




